Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a communication from Daniel Venglarik on 25 August 2022.

The application has been amended as follows: 

1. (Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a base station, a message including a list of transmission parameters and information for determining transmission parameters from among the list of the transmission parameters for a terminal which cannot 
in case that the terminal is the terminal which cannot cannot 
transmitting data using the determined transmission parameters.  

5. (Currently Amended) A method performed by a base station in a wireless communication system, the method comprising: 
configuring a list of transmission parameters and information for determining transmission parameters from among the list of the transmission parameters for a terminal which cannot 
transmitting, to the terminal which cannot cannot 

9. (Currently Amended) A terminal in a wireless communication system, the terminal comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to: 
receive, from a base station, a message including a list of transmission parameters and information for determining transmission parameters from among the list of the transmission parameters for a terminal which cannot 
in case that the terminal is the terminal which cannot cannot 
transmit data using the determined transmission parameters.  

13. (Currently Amended) A base station in a wireless communication system, the base station comprising: 
a transceiver; and 
a controller coupled with the transceiver and configured to: 
configure a list of transmission parameters and information for determining transmission parameters from among the list of the transmission parameters for a terminal which cannot 
transmit, to the terminal which cannot cannot 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/25/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466